UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q R Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 OR * Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-51507 WATERSTONE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Federal 20-3598485 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11200 W. Plank Ct.
